PER CURIAM.
Jedediah Spratley and John Spratley appeal from a judgment in favor of plaintiff, which moves to dismiss the appeal upon the ground: “That the transcript of the record in said cause was not filed in the Supreme Court within 30 days after said appeal had been perfected, nor within any further time given by said court or a justice thereof, as required by section 7009, Compiled Laws of Utah 1917, and rules 2 and 3 of the Supreme Court. That said appeal was perfected on May 27, 1922, and the transcript filed in the Supreme Court on November 29, 1922, and no order was made by said court or a justice thereof, at any time extending the time of said appellants in which to file the transcript in the Supreme Court on appeal.” The record verifies the facts above stated. The motion to dismiss the appeal *503is sustained, upon authority of Swetin v. Magleby, 54 Utah, 260, 180 Pac. 177. Appeal dismissed.